Citation Nr: 1139723	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  04-40 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left hip arthritis (status post left total hip arthroplasty), claimed as secondary to the Veteran's service-connected right knee disability.

3.  Entitlement to an increased initial rating for the Veteran's service-connected atherosclerotic heart disease, rated as 10 percent disabling prior to May 10, 2010 and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2003, September 2009, and May 2011 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

With respect to the Veteran's claim for service connection for a low back disability, this is the third time that this claim has come before the Board.  In May 2007, the Board remanded the Veteran's claim in order that he could undergo a VA examination germane to his claim on appeal; as such an examination was performed in August 2007, the Board finds substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  In May 2009, the Board determined that service connection for a low back disability was not warranted.  

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In an April 2011 rating decision, the Court set aside the Board's May 2009 decision and remanded the claim to the Board.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

The Veteran is service-connected for posttraumatic stress disorder (PTSD), and that disability is rated as 100 percent disabling.  In an April 2010 claim, the Veteran sought a permanent total disability rating for his PTSD.  Though the RO has adjudicated the issue of entitlement to Dependents' Educational Assistance, it has not yet determined whether a permanent total rating is warranted.  Thus, the Board finds that the issue of entitlement to a permanent total rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for left hip arthritis and entitlement to an increased initial rating for atherosclerotic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence establishing a nexus between the Veteran's current disability and his active service.  

2.  The evidence does not establish a continuity of symptomatology of the Veteran's low back disability since service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2002 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates prior to the initial decision, he has since been provided with such information, and his claim was thereafter readjudicated.  Further, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  Records from the Social Security Administration have also been obtained and associated with the claims folder.  The Veteran was afforded a VA compensation and pension examination.  

As noted above, the Court set aside the Board's May 2009 decision in an April 2011 Memorandum Decision, finding that the Board did not support its decision with an adequate statement of reasons and bases because it failed to adequately discuss lay statements made by the Veteran regarding his condition.  The Board has fully examined these statements below, satisfying the Court's mandate.  Winslow, 8 Vet. App. at 472.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; arthritis is a chronic condition subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran contends that he currently suffers from a low back disorder that is causally related to an in-service incident.  For the reasons that follow, however, the Board determines that his claim should be denied.

First, the Board acknowledges that the Veteran currently suffers from a low back disorder.  The Veteran underwent VA examinations in January 2003 and August 2007.  In January 2003, he was diagnosed as suffering from degenerative disc disease with probable healed fracture of the lumbar vertebra and bulging disc.  In August 2007, the examiner diagnosed the Veteran as suffering from spondylolisthesis L5-S1, status post laminectomy with a fusion of L5-S1.  Records of the Veteran's private medical treatment echo these diagnoses.  

The Board also concedes that the Veteran injured his back during his active service.  A review of the Veteran's service treatment records shows that he was injured in August 1967 when an Army Personnel Carrier that he was in struck a land mine.  Afterward, he complained of pain in his right knee.  He was diagnosed as suffering from traumatic effusion in his right knee.  Though the Veteran was not treated for back pain at that time, he states that he complained of suffering from such pain and that X-rays taken at that time were negative.  

Despite the fact that the Veteran's complaint of suffering from back pain is not recorded in his service treatment records, the Board shall concede that the Veteran injured his back in his August 1967 accident.  Under 38 C.F.R. § 3.304(d), lay evidence that an injury was incurred in combat will be accepted as sufficient proof of that injury even though there is no official record of such incurrence.  As the Veteran's complaint of injuring his back is consistent with the circumstances of being in an APC that hits a land mine, the Board shall accept his statement as true.  

Despite conceding that the Veteran injured his back in service, for service connection to be warranted, the Veteran still must demonstrate that his present disability is related to this injury.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the Board's analysis will assume an in-service back injury but center on whether the evidence of record supports the Veteran's contention that his in service back injury is related to his current disability

It is on this criterion for service connection that the Veteran's claim fails, as there is no competent or credible evidence of a nexus between the Veteran's current disability and his in-service injury.  

The examiner from the Veteran's January 2003 VA examination did not offer an opinion as to the etiology of the Veteran's degenerative disc disease, but did state under the heading of "diagnosis" that the Veteran suffered a  "blast injury to the lumbosacral spine...in the military."  To the extent that this diagnosis could be read as establishing a nexus between the Veteran's current disability and his in-service injury, the Board finds that this opinion is insufficient as it lacks clinical data and supporting medical reasoning.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that a medical opinion lacking clinical data or other rationale to support the conclusion is purely speculative).  

The examiner from the Veteran's August 2007 VA examination determined that he could not relate his current disability to his active service without resort to mere speculation.  He noted that whether the Veteran suffered a low back strain in service as a result of being injured by a land mine depends on documentation of the diagnosis of low back pain and low back treatment in service or shortly thereafter.  As such documentation is not available, the examiner concluded that he could not form an opinion without resort to mere speculation.

The Board notes that the Court provided guidance regarding medical opinions that state that the examiner cannot resolve a question without resorting to mere speculation in Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court wrote that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390.  The Board finds that the examiner's opinion satisfies this standard, as he clearly stated what evidence was missing that prevents him from forming an opinion.  Perhaps more importantly, in its Memorandum Decision, the Court analyzed the examiner's opinion and also found that it satisfies the Jones standard.  

The Court remanded the Veteran's claim, however, because it found that the Board did not discuss the Veteran's statement that a doctor informed him that his current disability was caused by a severe blow or trauma to the back.  This statement comes from an October 2004 letter that the Veteran submitted with his Substantive Appeal, and an October 2002 authorization to obtain a record from a particular doctor, Robert McGuire.  In that letter, the Veteran stated that he injured his back in the August 1967 land mine incident.  He stated that he was thrown from his tank, injuring both his knee and back.  He stated that he had an X-ray at that time, but was told that he had only bruised his back.  He stated that he suffered from back problems from that day forward, but the true extent of his back problems was only discovered after an MRI was performed.  He also stated that the specialist who diagnosed his back problems following the MRI told him that "this kind of injury is due to some type of traumatic blow or force to that area" of his back, or it "would take a severe blow or trauma to the back."  

The Board does not find the Veteran's statements that he has suffered from back problems continuously since his August 1967 injury or that a doctor informed him that his current disability was caused by a severe blow or trauma to the back to be credible.  

First, with respect to his claim that he has suffered from back pain since his in-service accident, the Board notes that his contention is belied by the evidence of record.  Records from the Methodist Medical Clinic - Ridgeland show that the Veteran first complained of suffering from back pain in 1996, almost 30 years after his in-service accident.  In a February 1995 physical with J. Anthony Cloy, MD, the Veteran reported no major health problems at the time.  He did report a small knot on the upper part of his back, but did not state that he was then suffering from any low back pain.  Further, Dr. Cloy did not diagnose the Veteran as suffering from any such pain or any pathology of the low back.  In a January 1996 physical, the Veteran complained of back pain with radiation into his buttocks; no history of trauma was noted.  He was diagnosed as suffering from a lumbosacral strain with history of sciatica.  In February 1998, the Veteran complained of dull back pain for one week.  He was diagnosed as suffering from a lumbosacral strain.  In May 2001, the Veteran complained of intermittent low back pain lasting for several months.  

Other treatment records similarly show that the Veteran did not complain of back pain continuously since his active service.  A September 2000 treatment record from Howard Holaday, MD noted that the Veteran complained of a "four to five year history of low back pain."  The Veteran attended a pain management evaluation with Jeffrey Summers, MD in December 2000.  Dr. Summers stated that the Veteran had "a four year history of low back pain that began with no specific precipitating event."  His pain had begun to intensify in the two years prior to his appointment.  In an August 2002 VA treatment record, the Veteran stated that he suffered from low back pain for the prior two years. 

These records all show that the Veteran did not complain of suffering from back pain until 1996, almost 30 years after his active service.  Accordingly, the Board does not find the Veteran's statement that he has suffered from back pain since his in-service accident to be credible.  

The Board also does not find the Veteran's statement that a doctor informed him that his current disability was caused by a severe blow or trauma to the back to be credible.  None of the Veteran's private medical treatment records reflect that his doctors made such a claim in their records.  Further, in conjunction with his claim, VA obtained treatment records from Methodist Medical Clinic - Ridgeland, Dr. Holaday, Dr. Summers, and E. Greg Wood, III, MD.  In none of these records did the Veteran mention that he injured his back in an in-service land mine incident, and none of these treatment providers so linked his current disability to this event or to his active service in general.  Importantly, when asked directly about his history, the Veteran did not inform his private medical providers about that August 1967 injury.  When the Veteran first complained of suffering from back pain in January 1996, the record reflects that no history of trauma was noted.  Also, in December 2000, Dr. Summers stated that the Veteran had "a four year history of low back pain that began with no specific precipitating event."  If the Veteran's injury were as severe as he contends, and if he had been suffering from continuous pain from the date of that incident, then it stands to reason that he would inform his doctors of this fact and that they would mention it in their treatment.  They did not, and given the Veteran's earlier inconsistencies regarding his continuity of symptomatology, the Board cannot find his statement regarding the etiology of his back disability to be credible.  Further, information from Dr. McGuire was to the effect he had no records other than to show the Veteran did not appear for a scheduled appointment.  Given that, together with the contradictions between the Veteran's contentions and records set out above, the Board does not consider the Veteran's report of what Dr. McGuire told him to be credible.  

To the extent that the Veteran contends that his current back disability is related to his in-service injury, the Board does not find him competent to do so.  Though lay evidence may be sufficient to satisfy the nexus element in some cases, there remain circumstances in which lay statements are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, he would not be competent to identify a form of cancer).  Here, given the almost 30 year lag between the Veteran's in-service injury and his later complaints of back pain and the complexity of the diagnosis he has been given, the Board does not find that the Veteran is competent to offer his opinion as to the etiology of his current back disability.  

Though the Veteran has been diagnosed as suffering from degenerative disc disease in his back, he is not entitled to service connection on a presumptive basis.  As noted above, for service connection to be awarded on a presumptive basis, there must be evidence that the claimed condition was manifest to a compensable degree within a year of his active service.  38 C.F.R. § 3.307(a)(3).  Here, there is no credible evidence that the Veteran suffered from his low back disability to a compensable degree within a year of service, so service connection on this basis is not warranted.  

Having established that the Veteran does not meet the criteria for service connection under the 38 C.F.R. § 3.303(a) and Caluza/Hickson framework, the Board must still determine whether there exists a continuity of symptomatology that could negate the need for a competent nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.") 

Under 38 C.F.R. § 3.303(b) , continuity of symptomatology may be used to support a claim for service connection. In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)). 

Under this framework, the Veteran's claim fails because the evidence does not demonstrate post-service continuity of symptomatology.  The Veteran left active service in May 1968; the earliest complaint of his suffering from back pain comes in 1996, 28 years after his active service.  

As described above, the Veteran contends that he has suffered from back pain continuously since his August 1967 injury.  The evidence, however, contradicts this claim.  Again, in a January 1995 physical, the Veteran did not report suffering from low back pain.  In September 2000, the Veteran informed Dr. Holaday that he had been suffering from back pain for "four to five" years, a history consistent with the medical evidence of record.  In December 2000, Dr. Summers noted that the Veteran had "a four year history of low back pain."  In an August 2002 VA treatment record, the Veteran stated that he suffered from low back pain for the prior two years.  The evidence clearly contradicts the Veteran's statement that he has suffered from back pain continuously since his active service.  In view of this, the Board must find that there is no evidence of continuity of symptomatology since service, and service connection under this framework is not warranted.  

In summary, the Board finds that there is no competent evidence establishing a nexus between the Veteran's current disability and his active service, and that the evidence does not establish a continuity of symptomatology of the Veteran's low back disability since service.  Accordingly, the Board concludes that the criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  


ORDER

Service connection for a low back disability is denied.  


REMAND

In December 2008, the Veteran sought service connection for left hip arthritis.  The RO denied his claim in a September 2009 rating decision.  In April 2010, the Veteran filed a Notice of Disagreement with this decision.  

In May 2011, the RO granted the Veteran's claim for service connection for atherosclerotic heart disease, rating it as 10 percent disabling prior to May 10, 2010 and as 30 percent disabling thereafter.  The Veteran filed a timely Notice of Disagreement with the rating assigned in May 2011.  

No Statement of the Case has been issued for either claim; this should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case to the Veteran and his representative regarding the issues of entitlement to service connection for left hip arthritis and entitlement to an increased initial rating for atherosclerotic heart disease.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


